Citation Nr: 0718049	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for sleep apnea 
syndrome.

3.  Entitlement to service connection for myopia, presbyopia, 
and mild convergence insufficiency (astigmatism).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1975 to October 2003.

The veteran's appeal as to the issues listed above arose from 
a January 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for sleep 
apnea syndrome and "myopia, presbyopia, and mild convergence 
insufficiency," are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has left ear hearing loss as a result of his 
service.  


CONCLUSION OF LAW

The veteran has left ear hearing loss as the result of 
disease or injury that was present during his active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
left ear hearing loss.  The Board notes that that service 
connection is currently in effect for right ear hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's service medical records contain a number of 
audiograms, none of which showed that the veteran had left 
ear hearing loss as defined by 38 C.F.R. § 3.385, with one 
exception.  Specifically, an audiogram, dated in June 2002, 
shows that the veteran had left ear hearing loss as defined 
by 38 C.F.R. § 3.385.  The audiogram report notes, 
"Routinely noise exposed," and "high freq. hearing loss, 
low freq. hearing loss."  An audiogram examination report 
from QTC Medical Services, dated in July 2003 (during 
service), notes reduced auditory levels bilaterally above 
3,000 Hz.  The examiner stated that the veteran's reduced 
levels were at least as likely as not service connected due 
to noise exposure.  The audiogram did not show that the 
veteran had left ear hearing loss as defined by 38 C.F.R. § 
3.385.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 2004 and 2005.  
This evidence includes a May 2005 VA audiology consultation 
report that does not show that the veteran had left ear 
hearing loss as defined by 38 C.F.R. § 3.385.  However, a QTC 
audio examination report, dated in June 2005, shows on 
examination, the results from the audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
35
25
25
55

The examiner noted moderate high frequency sensorineural 
hearing loss "which appears to be related to noise exposure 
during his time in the military as well as superimposed 
presbycusis."  

The Board finds that service connection for left ear hearing 
loss is warranted.  In this case, the veteran's service 
medical reports show that in June 2002, he had hearing loss 
in the left ear as defined by 38 C.F.R. § 3.385.  Although 
subsequent (July 2003 and May 2005) audiograms did not reveal 
left ear hearing loss as defined by 38 C.F.R. § 3.385, the 
July 2003 examiner attributed the veteran's "reduced 
auditory levels bilaterally above 3,000 Hz" to the veteran's 
service.  In addition, left ear hearing loss was demonstrated 
in the June 2005 QTC examination report, and the examiner 
attributed the veteran's "moderate high frequency 
sensorineural hearing loss" to his service.  In summary, 
left ear hearing loss was demonstrated during service on one 
occasion, and is shown within less than two years after 
separation from service.  Furthermore, there is competent 
evidence to show that the veteran's left ear hearing loss is 
related to his service.  There is no countervailing opinion 
of record.  Accordingly, the Board finds that the evidence is 
at least in equipoise, and that service connection for left 
ear hearing loss is warranted.  See 38 C.F.R. § 3.303.  


ORDER

Service connection for left ear hearing loss is granted.  
REMAND

With regard to the claim for service connection for sleep 
apnea syndrome, the claims file shows that the veteran 
received treatment for sleep symptoms in 2003.  A June 2003 
report (during service) from a private medical care provider 
notes a final diagnosis of "mild sleep fragmentation which 
may be secondary to chronic pain," and primary snoring.  The 
report further notes complaints of left shoulder pain.  The 
post-service medical evidence includes VA progress notes, 
dated in 2004, which contain assessments of sleep apnea and 
insomnia.  

Service connection is currently in effect for disorders that 
include left shoulder impingement syndrome with 
osteoarthropathy at the acromioclavicular joint, and right 
shoulder impingement syndrome.  

The veteran has not yet been afforded a VA examination, and 
an etiological opinion has not been obtained.  The Court has 
stated that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  On remand, the veteran should be 
afforded the appropriate examination, to include an 
etiological opinion.

Similarly, with regard to the claim for "myopia, presbyopia, 
and mild convergence insufficiency," the veteran has not yet 
been afforded a VA examination, and an etiological opinion 
has not been obtained.  On remand, the veteran should be 
afforded the appropriate examination, to include an 
etiological opinion.  Green.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records from the 
Laredo and San Antonio VA treatment 
facilities, dated since May 2005. 

2.  The veteran should be afforded an 
examination for the purpose of determining 
the nature and etiology of his current 
sleep symptoms.  The examiner should 
review the contents of the claims file, 
and obtain relevant history from the 
veteran. 

Following the examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran has sleep apnea, 
or any other chronic sleep disorder, and, 
if so, whether his sleep apnea, or chronic 
sleep disorder (as appropriate), had its 
onset during active service, is related to 
any in-service disease or injury, or was 
caused or aggravated by a service-
connected condition.  

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

3.  The veteran should be afforded a VA 
examination of his eyes for the purpose of 
determining the nature and etiology of his 
current visual symptoms.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from the 
veteran. 

Following the examination, the examiner is 
requested to provide the veteran's 
diagnosis(es), i.e., myopia, presbyopia, 
mild convergence insufficiency, 
astigmatism, etc.

a) For each diagnosis, the examiner should 
state whether or not the diagnosed eye 
disorder is a congenital condition. 

b) If any diagnosed eye disorder is 
determined not to be a congenital 
condition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that it had its onset 
during active service or is related to any 
in-service disease or injury.  

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

4.  The RO should then review the expanded 
record and determine whether entitlement 
to service connection for sleep apnea 
syndrome, and "myopia, presbyopia, and 
mild convergence insufficiency," is 
warranted.  If either of the decisions 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case.  After 
affording a reasonable opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


